[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The motion to modify the prejudgment attachment is herebyGranted to the following limited extent. The order of prejudgment remedy in favor of the plaintiff, Nicholas Curci, in the sum of$163,200 shall be implemented as follows. Ullo International, Inc. shall provide a surety bond in the amount of $81,600 to secure the attachment. The bond shall provide for the collection of reasonable attorney fees and costs if any collection action is required to be taken to collect under the bond. The balance of the attachment in the amount of $81,600 shall be secured by the CT Page 7586 garnishment on the garnishee, Fleet Bank, N.A., One Landmark Square, Stamford, CT of a sixty-day certificate of deposit held in the name of FCMC, Trade ID No. B267947.
STEVENS, JUDGE